CARROLL, Judge
(dissenting).
I respectfully dissent. The plaintiffs were lawyers for the purchaser, not for the defendant broker. The “legal services” they performed at their client’s direction were the location and selection of a parcel for him to buy. It was not alleged that the broker agreed to pay them a fee for their legal services to their client, but that the broker agreed to split his commission with them in return for producing a purchaser.
*287Under the Bodner case (99 So.2d 582), the plaintiffs could have collected from the broker a fee for their services to their client, had the broker agreed to pay such fee. But not having been licensed as real estate brokers or salesmen, they could not enforce against the broker a contract by which he agreed to pay them part of the sale commission for “bird dogging” the purchaser, in the face of § 475.01(2) Fla. Stat., F.S.A.
In my opinion the trial judge was eminently correct in dismissing the complaint.